Rule 406. Habit; Routine PracticeEvidence of a person’s habit or an organization’s routine practice may be admitted to prove that on a particular occasion the person or organization acted in accordance with the habit or routine practice. The court may admit this evidence regardless of whether it is corroborated or whether there was an eyewitness. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1932; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules An oft-quoted paragraph, McCormick, §162, p. 340, describes habit in terms effectively contrasting it with character: “Character and habit are close akin. Character is a  generalized description of one's disposition, or of one's disposition  in respect to a general trait, such as honesty, temperance, or  peacefulness. ‘Habit,’ in modern usage, both lay and psychological, is  more specific. It describes one's regular response to a repeated  specific situation. If we speak of character for care, we think of the  person's tendency to act prudently in all the varying situations of  life, in business, family life, in handling automobiles and in walking  across the street. A habit, on the other hand, is the person's regular  practice of meeting a particular kind of situation with a specific type  of conduct, such as the habit of going down a particular stairway two  stairs at a time, or of giving the hand-signal for a left turn, or of  alighting from railway cars while they are moving. The doing of the  habitual acts may become semi-automatic.” Equivalent behavior on the  part of a group is designated “routine practice of an organization” in  the rule. Agreement is general that habit evidence is highly  persuasive as proof of conduct on a particular occasion. Again quoting  McCormick §162, p. 341: “Character may be thought of as the sum of one's  habits though doubtless it is more than this. But unquestionably the  uniformity of one's response to habit is far greater than the  consistency with which one's conduct conforms to character or  disposition. Even though character comes in only exceptionally as  evidence of an act, surely any sensible man in investigating whether X  did a particular act would be greatly helped in his inquiry by evidence  as to whether he was in the habit of doing it.” When disagreement has appeared, its focus has been  upon the question what constitutes habit, and the reason for this is  readily apparent. The extent to which instances must be multiplied and  consistency of behavior maintained in order to rise to the status of  habit inevitably gives rise to differences of opinion. Lewan, Rationale  of Habit Evidence, 16 Syracuse L.Rev. 39, 49 (1964). While adequacy of  sampling and uniformity of response are key factors, precise standards  for measuring their sufficiency for evidence purposes cannot be  formulated. The rule is consistent with prevailing views. Much  evidence is excluded simply because of failure to achieve the status of  habit. Thus, evidence of intemperate “habits” is generally excluded when  offered as proof of drunkenness in accident cases, Annot., 46 A.L.R.2d  103, and evidence of other assaults is inadmissible to prove the instant  one in a civil assault action, Annot., 66 A.L.R.2d 806. In Levin v. United States, 119 U.S.App.D.C. 156, 338 F.2d 265 (1964), testimony as to the religious “habits” of the accused, offered  as tending to prove that he was at home observing the Sabbath rather  than out obtaining money through larceny by trick, was held properly  excluded; “It seems apparent to us that an individual's  religious practices would not be the type of activities which would lend  themselves to the characterization of ‘invariable regularity.’ [1  Wigmore 520.] Certainly the very volitional basis of the activity raises  serious questions as to its invariable nature, and hence its probative  value.” Id. at 272. These rulings are not inconsistent with the  trend towards admitting evidence of business transactions between one of  the parties and a third person as tending to prove that he made the  same bargain or proposal in the litigated situation. Slough, Relevancy  Unraveled, 6 Kan.L.Rev. 38–41 (1957). Nor are they inconsistent with  such cases as Whittemore v. Lockheed Aircraft Corp., 65 Cal.App.2d 737, 151 P.2d 670 (1944), upholding the admission of evidence that plaintiff's intestate  had on four other occasions flown planes from defendant's factory for  delivery to his employer airline, offered to prove that he was piloting  rather than a guest on a plane which crashed and killed all on board  while en route for delivery. A considerable body of authority has required that  evidence of the routine practice of an organization be corroborated as a  condition precedent to its admission in evidence. Slough, Relevancy  Unraveled, 5 Kan.L.Rev. 404, 449 (1957). This requirement is  specifically rejected by the rule on the ground that it relates to the  sufficiency of the evidence rather than admissibility. A similar  position is taken in New Jersey Rule 49. The rule also rejects the  requirement of the absence of eyewitnesses, sometimes encountered with  respect to admitting habit evidence to prove freedom from contributory  negligence in wrongful death cases. For comment critical of the  requirements see Frank, J., in Cereste v. New York, N.H. & H.R. Co., 231 F.2d 50 (2d Cir. 1956), cert. denied 351 U.S. 951, 76 S.Ct. 848, 100 L.Ed 1475, 10 Vand.L.Rev. 447 (1957); McCormick §162, p.  342. The omission of the requirement from the California Evidence Code  is said to have effected its elimination. Comment, Cal.Ev.Code §1105. Committee Notes on Rules—2011 Amendment The language of Rule 406 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.